Fourth Quarter 2010 Business Review Jonathan W. Painter, President & CEO Thomas M. O’Brien, Executive Vice President & CFO © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Forward-Looking Statements The following constitutes a "Safe Harbor" statement under the Private Securities Litigation Reform Act of 1995: This presentation contains forward-looking statements that involve a number of risks and uncertainties, including forward-looking statements about our expected future financial and operating performance. Important factors that could cause actual results to differ materially from those indicated by such statements include risks and uncertainties set forth under the heading "Risk Factors" in Kadant's quarterly report on Form 10-Q for the period ended October 2, 2010 and risks and uncertainties relating to our dependence on the pulp and paper industry; poor relations with a major paper producer in China; significance of sales and operation of manufacturing facilities in China; our ability to expand capacity in China to meet demand; international sales and operations; competition; soundness of suppliers and customers; our debt obligations; restrictions in our credit agreement; soundness of financial institutions; litigation and warranty costs related to our discontinued operation; our acquisition strategy; future restructurings; factors influencing our fiber-based products business; protection of patents and proprietary rights; fluctuations in our share price; and anti-takeover provisions. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events, or otherwise. 2 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Use of Non-GAAP Financial Measures In addition to the financial measures prepared in accordance with generally accepted accounting principles (GAAP), we use certain non-GAAP financial measures, including increases or decreases in revenues excluding the effect of foreign currency translation, adjusted operating income, earnings before interest, taxes, depreciation, and amortization (EBITDA), and adjusted EBITDA. A reconciliation of those numbers to the most directly comparable U.S. GAAP financial measures is shown in our 2010 fourth quarter earnings press release issued February 23, 2011, which is available in the Investors section of the company’s website at www.kadant.com under the heading Investors News. All geographic revenues and bookings data are attributed to regions based on selling locations. For North America and China, this also approximates revenues and bookings based on where the equipment is shipped to and installed. Our European geographic data, however, includes revenues and bookings that may be shipped to and installed outside Europe, including South America, Africa, the Middle East, and certain countries in Southeast Asia (excluding China). 3 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Business Review Jonathan W. Painter President & CEO 4 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Q4 2010 Financial Highlights: Revenues •$73.3 million, up 29% compared to Q4 2009 •All product lines saw solid increases compared to Q4 2009 –Stock-Preparation up 42% –Fluid-Handling up 25% –Water Management up 20% –Accessories up 19% •Q4 2010 revenues were up 10% sequentially 5 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Financial Highlights Q4 2010Q4 2009 Revenues$73.3 million$56.8 million Gross margins 42%41% Adjusted EBITDA$8.7 million$3.7 million Diluted EPS$0.41$(0.14) Cash flows$13.8 million$11.4 million 6 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Q4 2010 Financial Highlights: Bookings •$99.8 million, up 55% compared to Q4 2009 •Strong Q4 booking performance –Stock-Preparation up 127% –Fluid-Handling up 19% –Accessories up 15% –Water Management flat compared to Q4 2009 •Q4 2010 bookings were up sequentially by 71% •The highest quarterly bookings level since 2007 7 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * 2008-2010 Quarterly Bookings 8 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Capital Bookings (Papermaking Systems Segment Only) 9 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Parts & Consumables Bookings (Papermaking Systems Segment Only) 10 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Market Review 11 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * North America Paper Industry Trends •U.S. economy stronger in 2010 than most anticipated –3.2% GDP growth in Q4 2010 • 2010 operating rates were 90% or higher •In 2010, U.S. mills recovered half of the production lost in 2009 •Inventory levels have stabilized across all major grades •Increased capital spending expected in 2011 •Higher fiber cost •Weakness in U.S. consumer sector and high unemployment •Structural weakness in printing and writing and newsprint continues •Rock-Tenn acquisition of Smurfit-Stone may lead to capacity rationalization 12 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * CAGR 0.2% Source: RISI World Pulp & Recovered Paper Forecast, 2011 13 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Highlighted North America Bookings •OCC system for U.S. containerboard producer in the Southwest •Center-press doctor system for Midwest U.S. packaging producer •1,000 high-precision rotary unions sold to a U.S. machine tool OEM booked in Q1 2011 14 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * North America Bookings $35.7 million, up 8% compared to Q4 2009 15 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Europe Paper Industry Trends •Containerboard prices remain steady, demand solid through Q4 and into Q1 2011 •Demand for graphic paper grades increased 4.5% in 2010 •Exports may soften if the Euro strengthens •Operating rates in 2010 were highest for containerboard (93%) and lowest for tissue (88%) 16 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * CAGR 0.8% Source: RISI World Pulp & Recovered Paper Forecast, 2011 17 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Highlighted Q4 European Bookings •Deinking line for tissue producer in Russia •Two stock preparation systems for packaging lines from Turkey and Northern Africa •Dryer system surveys and engineering for four customers in India •Two Petax™ fine filtration systems for a Kraft packaging mill in Thailand 18 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * European Bookings $22.8 million, up 20% compared to Q4 2009 19 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * China Paper Industry Trends •China expected to add more than 15 million tons from the end of 2010 through 2012 •China closed 3.8 million tons from inefficient mills in 2010 •China’s rapid economic growth expected to continue, but at a slower pace relative to previous five years •Inflation concerns in China may temper government stimulus and create volatility in the Chinese economy 20 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * CAGR 6.1% Source: RISI World Pulp & Recovered Paper Forecast, 2011 21 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * World Demand for Paper & Paperboard Global Demand: 369 million tons Global Demand: 468 million tons Source: RISI World Pulp & Recovered Paper Forecast, 2011 Asia 35% Asia 49% 22 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Source: RISI World Pulp & Recovered Paper Forecast, 2011 CAGR 3.4% 23 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Highlighted Q4 China Bookings •14 stock prep systems orders from Chinawith a combined value of $31 million for OCC, approach flow, and deinked systems •Steam and condensate systems and drying equipment for four containerboard machines and four tissue machines in China •Water filtration equipment for four tissue machines from a major tissue producer in Southern China 24 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * China Bookings $35.9 million, up 340% compared to Q4 2009 25 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * China Manufacturing Expansion •Significant bookings increase from China for stock preparation systems •Limited outsourcing flexibility in China •Initiatives taken to increase capacity –Expanding workforce –Investing in capital equipment –Increasing support from other Kadant manufacturing sites 26 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Guidance for Continuing Operations •FY 2011 revenues of $300 to $310 million •FY 2011 GAAP diluted EPS of $1.65 to $1.75 •Q1 2011 revenues of $71 to $73 million •Q1 2011 GAAP diluted EPS of $0.35 to $0.37 27 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Financial Review Thomas M. O’Brien Executive Vice President and Chief Financial Officer 28 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * 4Q10 Revenues Summary •Consolidated Revenues $73.3 million –29% increase vs. 4Q09 –Includes 2% unfavorable foreign currency translation •Revenue Guidance $64 to $66 million –Higher Stock-Preparation –Smaller increases in Fluid-Handling and Accessories 29 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * 4Q10 and 4Q09 Revenues by Product Line * Percent change excluding the effect of currency translation % Change Qtr to Excl. ($ Millions) 4Q10 4Q09 Qtr FX* Stock-Preparation 42% 45% Fluid-Handling 25% 26% Accessories 19% 21% Water-Management 20% 20% Other 32% 26% Fiber-Based Products 18% 18% Total 29% 31% 30 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * 4Q10 and 3Q10 Revenues by Product Line * Percent change excluding the effect of currency translation % Change Qtr to Excl. ($ Millions) 4Q10 3Q10 Qtr FX* Stock-Preparation 21% 19% Fluid-Handling 0% 1% Accessories 13% 10% Water-Management -5% -6% Other -4% -7% Fiber-Based Products 41% 41% Total 10% 9% 31 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Revenues by Geography (Papermaking Systems Segment Only) * Percent change excluding the effect of currency translation % Change Excl. FX* North America 10% 24% 23% Europe 9% 14% 23% China 13% 98% 93% South America 9% 40% 37% Australia -32% 17% 8% Total 10% 29% 31% 32 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Revenue Detail (Papermaking Systems Segment Only) 3Q10 % Change ($ Millions) 4Q10 3Q10 4Q09 3Q10 4Q09 Parts & Consumables 5% 33% Capital 17% 25% Other -4% 32% Total 10% 29% 33 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Gross Margin Percentages % Point Change Quarter 4Q10 3Q10 4Q09 3Q10 4Q09 Papermaking Systems Segment -2.0% 0.8% Other 13.5% 10.4% Total -1.7% 1.1% 34 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * SG&A Quarter Change ($ Millions) 4Q10 3Q10 4Q09 3Q10 4Q09 SG&A $ 22.9 $ 22.5 $ 20.2 % Revenues 31.3% 33.8% 35.6% -2.5% -4.3% 35 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * 4Q09 to 4Q10 Diluted EPS 36 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Cash Flow ($ Millions) 4Q10 4Q09 Income (Loss) from Continuing Operations Stock-Based Compensation Other Items Liabilities, Excluding Acquisitions Cash from Continuing Operations 37 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Key Working Capital Statistics ($ Millions) 4Q10 3Q10 4Q09 Days in Receivables 62 65 63 Days in Inventory 90 Working Capital % LTM Revenues * 9.1% 11.5% 10.5% * Working Capital is defined as current assets less current liabilities, excluding cash, debt, and the discontinued operation. 38 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Cash and Debt ($ Millions) 4Q10 3Q10 4Q09 Cash and Cash Equivalents Debt Net Cash 39 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Leverage Ratio * Calculated by adding or subtracting certain items, as defined in our Credit Facility, from Adjusted EBITDA reported externally. 40 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * 2011 Guidance •Stronger second half •Effective tax rate approximately 28% •CAPEX: $7 to $8 million •Non-cash equity expense: $0.19 per diluted share •Depreciation and amortization expense: $8 million 41 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Questions & Answers To ask a question, please call 866-510-0708 within the U.S. or +1-617-597-5377 outside the U.S. and reference 83375884. Please mute the audio on your computer. 42 Fourth Quarter 2010 Business Review Jonathan W. Painter, President & CEO Thomas M. O’Brien, Executive Vice President & CFO 43 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * APPENDIX Investor Contact: Thomas M. O’Brien,978-776-2000 Media Contact: Wes Martz,269-278-1715 44 45 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Appendix Revenue (Papermaking Systems Segment Only) ($ Millions) % Change Parts & Consumables 18% Capital 23% Other 40% Total 20% 46 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Appendix Gross Margin Percentages - Year % Point Change Year Papermaking Systems Segment 3.4% 2.2% Other 10.8% 18.8% Total 3.6% 2.6% 47 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Appendix SG&A Year Change ($ Millions) SG&A $ 100.3 $ (11.1) % Revenues 33.0% 36.0% 30.5% -3.0% 2.5% 48 © 2011 Kadant Inc.KAI 4Q10 Business Review - February 24, 2011 * Appendix 2009 to 2010 Diluted EPS 49
